Exhibit For Immediate Release Hyperthermia System for Cancer Treatment Installed at Lankenau Hospital First Hospital in Philadelphia Region to Acquire New Technology SALT LAKE CITY, Utah November 20, 2008—BSD Medical Corporation (NASDAQ:BSDM) today reported that the Lankenau Hospital Department of Radiation Oncology has become the first hospital in the Philadelphia region and the 17th nationwide (in the past 24 months) to acquire the BSD-500 Hyperthermia System for use in the treatment of cancer. The addition of the system significantly adds to the multidisciplinary arsenal of cancer treatment options Lankenau provides to the Philadelphia and Main Line community. The BSD hyperthermia system delivers precision-focused heat energy to tumors in the body.It is used in combination with radiation therapy to enhance treatment effects by making cancer cells more sensitive to radiation.
